The first cause of action clearly states an action for the breach of a contract of partnership and for an accounting. It is not necessary to allege due performance by plaintiffs. (Cahill v. Haff, 248 N. Y. 377.) Appellants do not present any points with respect to the second Cause of action. Furthermore, there is no provision of the bill of sale annexed to the complaint under which defendant Nicolopoulas covenanted and agreed not to establish directly or indirectly any similar business, the breach of which alleged covenant is the basis of the second cause of action. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.